Citation Nr: 0607677	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  96-16 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether the appellant is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, M.C., D.T., B.F., and R.R.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The appellant had active service from January 1958 to October 
1961, from December 1963 to August 1964, and from November 
1968 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a competency determination by the 
Fargo, North Dakota, Medical and Regional Office Center (RO) 
of VA.  Although a conservator has been appointed for the 
appellant, the conservator is not prosecuting this appeal.

This appeal was last denied by the Board in May 2002.  
Subsequently, an appeal (the second in this case) was 
initiated to the U. S. Court of Appeals for Veterans Claims 
(Court).  In August 2003, the Court granted a joint motion of 
the parties, vacated the May 2002 Board decision, and 
remanded the matter to the Board for action consistent with 
the joint motion.  The matter was remanded by the Board in 
August 2004.


REMAND

In the August 2003 joint motion, the parties agreed that the 
current evidentiary record is unclear on whether the Veterans 
Service Center Manager (VSCM, formerly the Adjudication 
Officer or the Veterans Service Officer (VSO) of 
jurisdiction) has "developed information as to the 
beneficiary's social, economic and industrial adjustment" as 
required by 38 C.F.R. § 3.353(b)(2).  See also Coleman v. 
Brown, 5 Vet. App. 371, 374 (1993) (Failure to include the 
VSO in the process of determining whether the veteran was 
competent is reversible error; the VSO is intended to play an 
integral role in developing the evidence relating to the 
veteran's ability to handle his affairs.). 

The August 2004 Board Remand instructed that the VSCM develop 
additional evidence if additional development was needed; 
otherwise, the VSCM should, by memorandum to be incorporated 
into the claims files, set forth the prior participation of 
the VSCM, Adjudication Officer, or VSO of jurisdiction in the 
development of the current evidentiary record in satisfaction 
of the requirements of 38 C.F.R. § 3.353(b)(2).

The record contains a May 2005 memorandum from the VSCM.  The 
memorandum does not indicate that the VSCM developed 
additional evidence, and it does not set forth the prior 
participation of the VSCM, Adjudication Officer, or VSO of 
jurisdiction in the development of the current evidentiary 
record.  The Court has held that a remand by the Court or the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  The 
Court further held that where the remand orders of the Board 
or the Court are not complied with, the Board itself errs in 
failing to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Since the VSCM did not provide the information 
specified by the August 2004 Remand, this case must be 
remanded again for the specified development.

In June 2005, the veteran submitted a request for a hearing.  
In January 2006, the Board sent a letter to the veteran's 
conservator requesting that the veteran specify the kind of 
hearing desired by the veteran.  The letter noted that if no 
response were received within 30 days, the Board would assume 
that the veteran did not wish to attend a hearing.  To date, 
there has been no response from the veteran.  However, the 
letter was only sent to the veteran's conservator and not to 
the veteran or to the veteran's service representative.  The 
Board notes that a home address of the veteran is on file and 
he lives a substantial distance from the conservator.  To 
insure due process, a letter requesting clarification of the 
veteran's requested hearing should be sent to the veteran at 
his home address and a copy should be sent to his service 
representative.

The veteran underwent a private psychological examination in 
May 2004 and a VA Social and Industrial Survey in February 
2005.  However, the Board notes that the record does not 
indicate that any psychiatrist or psychologist has actually 
expressed an opinion as to the veteran's competency to manage 
his own financial affairs, since an April 2001 VA 
examination.  An examination of the veteran with a review of 
his medical history, and an opinion as to his current 
competency to handle his own financial affairs is indicated.

In light of these circumstances, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  If the VSCM, Adjudication Officer, or 
VSO of jurisdiction has been involved in 
the development of the current 
evidentiary record in satisfaction of the 
requirements of 38 C.F.R. § 3.353(b)(2), 
the VSCM should, by memorandum to be 
incorporated into the claims file, set 
forth a description of the prior 
participation.  If no such participation 
has been made, such should be carried out 
as specified in 38 C.F.R. § 3.353(b)(2), 
and documented in the claims file.

2.  The VBA should send a letter to the 
veteran's home address, noting that a 
request for a hearing was received from 
him in June 2005, and seeking 
clarification as to what kind of hearing 
he wishes, if any.  Copies of this letter 
should also be sent to the veteran's 
service representative and to his 
conservator.

3.  The veteran should be provided a VA 
psychiatric examination to determine the 
nature and extent of his psychiatric 
disability.  The VA examiner should 
review the veteran's medical history 
including the past opinions concerning 
the veteran's competency.  The examiner 
should provide an opinion as to whether 
the veteran is competent to handle his 
own financial affairs and provide reasons 
and bases for the opinion presented.  

4.  The VBA should ensure that the VA 
examination report complies fully with 
the above instructions, and if not, the 
VBA should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  The VBA should also undertake any 
other development it determines to be 
indicated.

6.  Then, the VBA should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the VBA should issue a 
supplemental statement of the case and 
afford the veteran the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

